DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 10 and 35 should not contain wording only reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13, should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, states, “the frame and platform can include magnets” it is unclear from the language “can include” if applicant is positively reciting magnets. Appropriate correction is required.
Claims 12 and 16, “the spine” lacks a prior antecedent. 
Claim 16, “the wings” lacks a prior antecedent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelardi (CA 2,481,897).
Gelardi discloses a cosmetic compact comprising: a cover (211), the cover including a frame (207) and a top panel (mirror) (page 17, lines 10-15), the frame including four sidewalls; a cosmetic holder (215), the cosmetic holder including a platform (204) and a bottom panel (201), the platform including four sidewalls (alternate embodiment 28 receptacle fits into square cavity (410), a hinge (page 5, lines 20-23); and an outer wrap material (5), wherein the top panel, the bottom panel and the hinge are affixed to the outer wrap material in a first step (see Figure 8) and the frame is fixedly secured the top panel and the platform to be fixedly secured to the bottom panel in a second step thereby allowing the outer wrap material to be incorporated into the cosmetic compact (see Figure 9). The top panel is affixed within the boundaries created by the four sidewalls of the frame (see Figure 8) and the bottom panel (square receptacle) is affixed within the boundaries created by the four sidewalls of the platform (see Figure 28). The hinge (i.e. living hinge) includes a spine (the living hinge) and a spine wrap (4) wherein the spine wrap is adhered to the spine (see Figure 8). The outer wrap material (5) has a width equal to a width of the top panel, the bottom panel and the spine so that the outer wrap material is {Client/084118/6/01647535.DOCX;1 }19within the boundaries created by three of the four sidewalls of the frame and the boundaries created by three of the four sidewalls of the platform when assembled (see Figures 10-11).  The outer wrap material has a length greater than a length of the top panel, the bottom panel, the spine (alternate .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelardi (CA 2,481,897) in view of Paquet et al. (US 2014/0034080).
Gelardi discloses the claimed invention except for the frame and platform including magnets. Paquet et al. teach a cosmetic case wherein the frame and platform contain magnets to allow for a magnetic closure (see Figures 2-3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the frame and platform of Gelardi contain magnets as taught by Paquet et al. to allow for a magnetic closure. 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelardi (CA 2,481,897) in view of Sebban (US 6,901,937)
Gelardi disclose the claimed invention except for the spine includes posts and the platform includes recesses for receiving the posts and angle control tabs, being secured to and between the spine and the frame. Sebban teaches a cosmetic case comprising a spine (20) that includes posts (20b) and the platform (4) includes recesses (B1) for receiving the posts and angle control tabs (B2), being secured to and between the spine and the frame (see Figure 3a and 3b). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the living hinge of Gelardi be a spine with tabs as taught by Sebban to allow for more rotation between the cove and cosmetic holder. 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelardi (CA 2,481,897) in view of Young (US 3,222,085).
Gelardi disclose the claimed invention except for the outer wrap material including wings. Young teaches an outer cover comprising wings (1, 2) (see Figure 3). It would have been obvious to one having ordainry skill in the art before the effective filing date to have the outer cover of Gelardi be made with wings as taught by Young to allow for the outer cover to be folded over on the inside for smooth edges.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772